Citation Nr: 0918521	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hypertension 
and coronary artery disease.

The Veteran initially requested a Travel Board hearing in his 
March 2006 Form 9 Appeal.  However, in correspondence dated 
November 2008, the Veteran subsequently withdrew that 
request.


FINDINGS OF FACT

1.  The Veteran's hypertension is not etiologically related 
to active service and has not been shown to be etiologically 
related to a service-connected disability.

2.  The Veteran's coronary artery disease is not 
etiologically related to active service and has not been 
shown to be etiologically related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, the letter did not notify the 
Veteran of the criteria necessary to establish a disability 
rating and effective date.

A November 2008 letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date with respect to his claim for 
hypertension.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the 
initial rating decision.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim prior to its initial adjudication, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.

The Veteran's private treatment records and VA authorized 
examination reports have been associated with the claims 
file.  A September 2003 letter sent from the RO in response 
to a separate claim not on appeal indicated that the National 
Personnel Records Center did not have copies of the Veteran's 
service treatment records, most likely because of the fire 
that occurred at their location on July 12, 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when a veteran's medical records have been lost.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46, 50-51 (1996).  There is no other 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arteriosclerosis and hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008). 
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made. 
 
Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran is currently service connected for posttraumatic 
stress disorder (PTSD), bilateral hearing loss, tinnitus, and 
residuals of cold weather injuries to the right and left 
upper extremities and the right and left lower extremities.  
The Veteran contends that his hypertension and coronary 
artery disease are aggravated by his PTSD and/or the 
residuals of his cold weather injuries.

As noted earlier, the Veteran's service treatment records are 
not available.  Private treatment records indicate ongoing 
treatment for hypertension from February 1999 through October 
2006.  Of particular note, records dated April 2004 indicate 
that the Veteran was diagnosed with hypertension 15 years 
prior in 1989.  The Veteran was also diagnosed with coronary 
artery disease in August 2004 and subsequently underwent a 
coronary artery bypass grafting procedure.  Aortic sclerosis 
without stenosis, along with pulmonary hypertension and 
mitral and tricuspid regurgitation, was noted at the time.  
He was also informed that he had congestive heart failure.

The Veteran underwent a VA examination in July 2005.  The 
claims file was reviewed by the examiner.  The Veteran stated 
that he was initially diagnosed with hypertension in the 
1970's.  He reported having no secondary symptoms from 
hypertension.  Prior to April or May 2004, the Veteran was 
physically active and was able to walk long distances, walk 
quickly, use a wheelbarrow, and pour concrete.  Beginning in 
April or May 2004, however, the Veteran began to experience 
dizziness, chest pains, and sweating.  Based on the findings 
of a subsequent angiogram, the Veteran underwent a four-
vessel coronary artery bypass graft in August 2004.  His 
condition had gradually improved, and he stated that he was 
at 75-80% of his prior strength and energy.  Physical 
examination indicated the Veteran's blood pressure to be 
136/82.  

The examiner stated that stress was not an acceptable cause 
of benign hypertension or of arteriosclerotic coronary artery 
disease.  Furthermore, the Veteran did not have a history of 
a chronic state of anxiety with elevated blood pressure and 
sustained heart rate at high levels.  He noted that it could 
be assumed that intermittent anxiety affects the level of 
one's blood pressure, and therefore could be an aggravating 
factor to blood pressure control and coronary artery 
circulation.  He further noted, however, that even if the 
Veteran did not have PTSD and cold injury circulation 
problems, he would still have benign hypertension and 
coronary artery disease, but that perhaps the severity of the 
Veteran's hypertension and coronary artery disease might have 
been increased slightly because of his service-connected 
disabilities.

The Veteran submitted a private opinion from Dr. H dated 
October 2005.  Dr. H stated that "it is at least as likely 
as not that the Veteran's PTSD may contribute to long-
standing hypertension which has been well described as 
contributing to the development of long-standing coronary 
disease."  He based this conclusion on review of the 
Veteran's psychotherapeutic evaluation and his familiarity 
with the Veteran's medical history.  He stated further that 
the Veteran's diagnosis of hypertension and coronary artery 
disease was at least as likely as not exacerbated by his 
posttraumatic stress disorder as evidenced by his long-
standing history of all three diseases.  

An additional VA medical opinion was provided in February 
2007.  This opinion was based solely on a review of the 
claims file.  The examiner noted that service treatment 
records of the Veteran's cold injuries in service, as well as 
a precise timeframe for the Veteran's hypertension diagnosis, 
would be very relevant information if it was available.  
After review of the claims file, the examiner concluded that 
it was less likely than not that the Veteran's hypertension 
and coronary artery disease were due to PTSD or cold injury 
residuals.  He stated that the general epidemiology of 
hypertension is such that it would be far more common that 
the Veteran would simply have essential hypertension that 
results over time, and not as a residual of PTSD.  The 
examiner noted the Veteran's podiatrist's interpretation that 
the Veteran's peripheral vascular disease was consistent with 
cold injury, but stated that it was far more likely that such 
vascular disease was the result of Veteran's coronary artery 
disease, as it is well documented that 90% of people with 
peripheral vascular disease have significant evidence of 
coronary artery disease.  The examiner noted that he did not 
know if literature indicated the reverse, but concluded that 
both etiologies could be attributed to the Veteran's long-
standing hypertension.

With respect to whether the Veteran's hypertension and 
coronary artery disease were aggravated by his PTSD or cold 
injury residuals, the examiner was unable to render an 
opinion without resorting to pure speculation.  He noted that 
the Veteran's hypertension and coronary artery disease 
appeared to have progressed according to normal progression.  
In light of this, the examiner was at a loss as to how to 
describe any such aggravation.

According to the U.S. Court of Appeals for Veteran's Claims, 
'the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.'  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  

With respect to the issue of direct service connection for 
hypertension and coronary artery disease, the Veteran has not 
argued that service connection is applicable on this basis.  
Additionally, while service treatment records are not 
available, the medical evidence of record indicates that the 
Veteran was not diagnosed with hypertension until at least 
1970, 18 years after service.  Therefore, direct service 
connection is not warranted.

With respect to the issue of whether the Veteran's 
hypertension and coronary artery disease were caused by his 
PTSD or cold injury residuals, the Board finds that the 
February 2007 VA opinion provides the most probative evidence 
of record.  The medical evidence reviewed and discussed by 
the VA examiner was factually accurate.  Based on all the 
evidence and on his expertise, the examiner provided an 
opinion and provided bases for his conclusion that it is less 
likely than not that the Veteran's claimed disabilities were 
caused by his PTSD or cold injury residuals.  The July 2005 
VA opinion concluded that stress was not an acceptable cause 
of benign essential hypertension or of arteriosclerotic heart 
disease, but did not provide any bases for this conclusion.  
This opinion did not address whether the Veteran's cold 
injury residuals caused the claimed disabilities.  The 
October 2005 private opinion did not address whether 
hypertension or coronary artery disease were caused by 
service-connected disabilities.

With respect to the issue of whether the Veteran's 
hypertension and coronary artery disease were aggravated by 
service-connected PTSD or cold injury residuals, the Board 
finds that none of the opinions of record are sufficient 
evidence of such a nexus.  The February 2007 VA examiner was 
unable to render conclusion on this issue without resorting 
to pure speculation.  The July 2005 VA opinion stated that 
"perhaps" the Veteran's hypertension and coronary artery 
disease "might" have been increased slightly because of his 
service-connected disabilities.  The October 2005 private 
opinion stated that the Veteran's PTSD "may contribute to 
long-standing hypertension which has been well described as 
contributing to the development of long-standing coronary 
disease."  These opinions are not entirely clear.  VA 
regulation provides that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
("As appellant 'may' have been showing symptoms, the 
implication is he 'may not have' been showing symptoms."); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as "could have 
been" is not probative.)  Further, the Board notes that Dr. 
H. also opined that the Veteran's hypertension and coronary 
artery disease are as likely as not "exacerbated" by the 
Veteran's PTSD.  However, as the examiner did not explain 
'exacerbation' in terms of either a permanent increase in 
severity or of a temporary worsening of symptoms or natural 
progression, the Board is unable to assign any probative 
value to the opinion in order to weigh the opinion against 
the contrary opinions in the record.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Further, the only rationale provided 
for this reported exacerbation was that the Veteran had had a 
long-standing history of all three diseases.

Accordingly, these opinions are insufficient evidence of a 
nexus or relationship between the Veteran's current 
hypertension and coronary artery disease and his service-
connected PTSD or cold injury residuals.  Therefore, service 
connection on a secondary basis is not warranted.

C.  Conclusion

Although the Veteran has currently diagnosed hypertension and 
coronary artery disease, the Veteran does not contend that 
the disabilities were incurred or aggravated in service,  and 
hypertension and arteriosclerosis did not manifest within a 
year following the Veteran's separation from service.  The 
evidence of record does not establish a nexus between the 
Veteran's claimed disabilities and service or any service-
connected disability.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has hypertension or coronary artery disease 
etiologically related to active service, or to a service-
connected disability.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


